DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, drawn to a redox cell stack.
Group II, claim(s) 2-12, drawn to another redox cell stack.
Group III, claim(s) 13-20, drawn to a frame plate assembly.
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a frame comprising a plurality of electrolyte frame channels in fluidic communication with a plurality of electrolyte pathways, each electrolyte pathway coupled to a flexible member and a cell plate coupled to each flexible member, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tang et al. (US 2014/0227628 A1).  The shared technical feature can be found in Tang which discloses a redox flow battery stack comprising a single battery in diaphragm frame 6, branch pipelines 12 for flow of electrolyte and sealing between the electrolyte pipelines and each flow port respectively ([0041], [0044], [0048], Fig. 2, 3, 7).  Accordingly, Groups I-II lack unity of invention.
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a frame/rectangular prism body comprising an electrolyte frame channel/frame channel, and a cell plate coupled to a flexible member, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tang et al. (US 2014/0227628 A1).  The shared technical feature can be found in Tang which discloses a redox flow battery stack comprising a single battery in diaphragm frame 6, branch pipelines 12 for flow of electrolyte and sealing between the electrolyte pipelines and each flow port respectively ([0041], [0044], [0048], Fig. 2, 3, 7).  Accordingly, Groups I-III lack unity of invention.
Groups II-III lack unity of invention because even though the inventions of these groups require the technical feature of a frame/rectangular prism body comprising an electrolyte frame channel/frame channel, and a cell plate coupled to a flexible member, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tang et al. (US 2014/0227628 A1).  The shared technical feature can be found in Tang which discloses a redox flow battery stack comprising a single battery in diaphragm frame 6, branch pipelines 12 for flow of electrolyte and sealing between the electrolyte pipelines and each flow port respectively ([0041], [0044], [0048], Fig. 2, 3, 7).  Accordingly, Groups II-III lack unity of invention.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A1, directed to a redox cell stack having a frame with electrolyte pathways (see paragraphs [0067]-[0079], Fig. 4-5 of the published specification).
Species A2, directed to a redox cell stack having a frame with electrolyte shunt pathways (see paragraphs [0080]-[0089], [0098]-[0101], Fig. 6-7, 11 of the published specification).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  At least independent claims 1-2 and 13 appear to be generic.

Upon election of one of Species A1-A2 as set forth above, the applicant is required to make a further election from the following.  This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species B1, directed to a redox cell stack having a frame with frame channels formed by a tube or channel (see paragraph [0074], see also [0086]-[0089], Fig. 1-7 of the published specification).
Species B2, directed to a redox cell stack having a frame with insertably removable members inserted into frame channel areas (see paragraphs [0080]-[0089], [0098]-[0101], Fig. 11-13 of the published specification).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  At least independent claims 1-2 and 13 appear to be generic

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        1/4/2022